UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1537


YA MEI ZHANG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 24, 2013             Decided:   December 4, 2013


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Brown, New York, New York, for Petitioner. Stuart F.
Delery, Assistant Attorney General, Song E. Park, Senior
Litigation Counsel, Matt A. Crapo, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ya Mei Zhang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) denying her motion to reopen.

We have reviewed the record and the Board’s order and conclude

that   the   Board   did    not   abuse       its   discretion     in    denying   the

motion as untimely. See 8 C.F.R. § 1003.2(a), (c) (2013). We

therefore deny the petition for review for the reasons stated by

the Board. See In re: Ya Mei Zhang (B.I.A. Apr. 5, 2013). We

dispense     with    oral   argument      because         the    facts    and   legal

contentions    are   adequately     presented        in    the   materials      before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                          2